NUMBER 13-11-00258-CV
 
COURT OF APPEALS
 
THIRTEENTH DISTRICT
OF TEXAS
 
CORPUS CHRISTI - EDINBURG
                                                        
             
 
IN RE CASSANDRA
WALKER
            
                                                         
 
On Petition for Writ
of Mandamus.
                                            
                         
 
MEMORANDUM OPINION
 
Before Justices Garza,
Vela, and Perkes
Memorandum Opinion Per
Curiam
 
Relator,
Cassandra Walker, has filed a petition for writ of mandamus in which she contends
that respondent, the Honorable Laura Betancourt, presiding judge of the County
Court at Law Number Two of Cameron County, Texas, abused her discretion,
leaving relator without an adequate appellate remedy, by:  (1) “refus[ing] to
enter an Order Granting Nonsuit”; (2) entering an “Order With Additional
Provisions Anent The Temporary Guardianship Pending Contest”; and (3) entering
an “Order To Place Liquid Assets of Billy Joe Williamson In Registry Of The
Court” in trial court cause number 2011-CGC-2, styled In the Guardianship of
Billy Joe Williamson, An Incapacitated Person.  The real parties in
interest in this proceeding are:  Roger McKnight, the temporary guardian of the
estate and person of Billy Joe Williamson; Ruben Herrera, the court-appointed
attorney ad litem for Billy Joe Williamson; and Annabell Alegria, the
court-appointed guardian ad litem for Billy Joe Williamson.
Having reviewed and fully considered
relator’s petition and a response thereto filed by real party in interest
McKnight, this Court is of the opinion that relator has not shown herself
entitled to the relief requested and that the petition should be denied. 
Accordingly, relator’s petition for writ of mandamus is DENIED.
 
                                                                                                PER
CURIAM
 
Delivered
and filed the
12th
day of May, 2011.